Exhibit 10.1

 

HAYNES INTERNATIONAL, INC.

 

DEFERRED COMPENSATION PLAN

 

Effective Date: November 20, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

 

PRELIMINARY PROVISIONS

1

 

 

 

 

ARTICLE 2

 

DEFINITIONS

2

 

 

 

 

ARTICLE 3

 

ELIGIBILITY AND PARTICIPATION

10

 

 

 

 

ARTICLE 4

 

CONTRIBUTIONS AND DISTRIBUTION ACCOUNTS

11

 

 

 

 

ARTICLE 5

 

DISTRIBUTION ACCOUNTS

17

 

 

 

 

ARTICLE 6

 

ELIGIBILITY FOR BENEFITS

19

 

 

 

 

ARTICLE 7

 

BENEFIT DISTRIBUTIONS

21

 

 

 

 

ARTICLE 8

 

DEATH BENEFITS

22

 

 

 

 

ARTICLE 9

 

RIGHTS OF PARTICIPANTS AND BENEFICIARIES

24

 

 

 

 

ARTICLE 10

 

TRUST

24

 

 

 

 

ARTICLE 11

 

CLAIMS PROCEDURE

25

 

 

 

 

ARTICLE 12

 

ADMINISTRATION

27

 

 

 

 

ARTICLE 13

 

AMENDMENT AND TERMINATION

29

 

 

 

 

ARTICLE 14

 

PARTICIPATING COMPANIES

29

 

 

 

 

ARTICLE 15

 

MISCELLANEOUS

31

 

--------------------------------------------------------------------------------


 

HAYNES INTERNATIONAL, INC.

 

DEFERRED COMPENSATION PLAN

 

This Plan is hereby adopted by Haynes International, Inc., a Delaware
corporation (the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Haynes International, Inc. 401(k) Retirement
Plan (the “401(k) Plan”); and

 

WHEREAS, the Company now desires to establish the Haynes International, Inc.
Deferred Compensation Plan (the “Plan”) in order to permit certain Non-Employee
Directors of the Company and certain management and highly compensated Employees
of the Company and other Participating Companies to make deferrals of (i) all or
a portion of their future LTIP Awards granted in the form of restricted stock
grants, and (ii) to the extent later expressly permitted by a deferral election
form provided by the Plan Administrator , future Annual Cash Retainers and
Committee Chair Cash Retainers while serving in such capacity (in the case of
the Non-Employee Directors) and to make deferrals of future Base Salary, AIP
Compensation and other LTIP Awards while serving in such capacity (in the case
of Employees) and to receive Match Amounts with respect to certain of such
deferrals; and

 

WHEREAS, the Board of Directors of the Company has approved adoption of the
Plan;

 

NOW, THEREFORE, the Company’s Board of Directors hereby adopts the Plan,
effective November 20, 2017, as follows:

 

ARTICLE 1
PRELIMINARY PROVISIONS

 

1.1.                      Name.  The name of this Plan shall be the Haynes
International, Inc. Deferred Compensation Plan.

 

1.2.                      Effective Date.  This Plan shall be effective
November 20, 2017.

 

1.3.                      Purpose.  This Plan is hereby established to provide
unfunded deferred compensation to certain Non-Employee Directors of the Company
and certain management and highly compensated Employees of the Company and the
other Participating Companies under certain conditions specified herein.

 

1.4.                      Plan for a Select Group.  This Plan only shall cover
Non-Employee Directors and Employees of the Company and the other Participating
Companies who are members of a “select group of management or highly compensated
employees” within the meaning of Sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6) of ERISA.  The Company shall have the authority to take any and all
actions necessary or desirable in order that this Plan shall satisfy the
requirements set forth in ERISA and lawful regulations and other lawful guidance
thereunder applicable to plans maintained for individuals who are members of a
select group of management or highly compensated employees.  This Plan shall be
administered in such a manner, and benefits hereunder shall be so limited,

 

--------------------------------------------------------------------------------


 

notwithstanding any apparently contrary provision of this Plan, in order that
this Plan shall constitute such a plan.

 

1.5.                      Not a Funded Plan.  It is the intention and purpose of
the Company and the other Participating Companies that this Plan shall be deemed
to be “unfunded” for federal income tax purposes as well as being such a plan as
would properly be described as “unfunded” for purposes of Title I of ERISA. 
This Plan shall be administered in such a manner, notwithstanding any apparently
contrary provision of this Plan, in order that it will be so deemed and would be
so described.  For the avoidance of doubt, establishment of a “rabbi trust” (if
any) or acquisition of corporate owned life insurance (if any) in connection
with this Plan shall in no way be deemed to alter the status of this Plan as
unfunded as hereinbefore provided in this Section.

 

1.6.                      Section 409A Compliance.  It is the intention and
purpose of the Company, the other Participating Companies and Participants that
this Plan shall be deemed at all relevant times to be in compliance with
Section 409A of the Code (as hereinafter defined) and lawful regulations and
other lawful guidance thereunder.  Notwithstanding any apparently contrary
provision of this Plan, this Plan shall be interpreted and administered in such
a manner that it will be so deemed.  For purposes of Code Section 409A, the
right to receive a series of installment payments under this Plan shall be
treated as a right to a series of separate payments.

 

ARTICLE 2
DEFINITIONS

 

Unless the context otherwise indicates, the following words used herein shall
have the following meanings wherever used in this Plan:

 

2.1.                      Adoption Date.  The words “Adoption Date” shall mean
the date as of which any Participating Company shall have adopted the Plan.

 

2.2.                      Affiliated Company.  The words “Affiliated Company”
generally shall mean any corporation which would be defined as a member of a
“controlled group of corporations” within the meaning of Code
Section 414(b) which includes the Company or any Participating Company or any
business organization which would be defined as a trade or business (whether or
not incorporated) which is under “common control” within the meaning of Code
Section 414(c) with the Company or any Participating Company but, in each case,
only during periods any such corporation or business organization would be so
defined.  This definition shall be modified in the following circumstances:
(a) for purposes of the definition of “Separation from Service” the modification
described in Treasury Regulation 1.409A-1(h) shall apply; and (b) for purposes
of determining whether Shares are “Service Recipient Stock” with respect to an
individual, the modification described in Treasury Regulation
Section 1.409A-1(b)(5)(iii) shall apply.

 

2.3.                      AIP.  The acronym “AIP” shall mean the Haynes
International, Inc. Annual Incentive Plan, as the same may be amended from time
to time and any successor thereto.

 

2.4.                      AIP Compensation.  The words “AIP Compensation” shall
mean an Employee Participant’s annual incentive award for services rendered to a
Participating Company while a Participant, payable pursuant to the AIP.  A
Participant’s AIP Compensation will not be reduced by amounts which are excluded
from taxable income under Code Sections 125, 402(e)(3) or 402(h) or deferred
under this Plan.  A Participant’s AIP Compensation will not include AIP
Compensation previously deferred in accordance with the terms of this Plan when
paid.

 

2

--------------------------------------------------------------------------------


 

2.5.                      Annual Cash Retainer.  The words “Annual Cash
Retainer” shall mean the annual cash retainer payable as compensation to a
Non-Employee Director for services in such capacity.

 

2.6.                      Annual Committee Cash Retainer.  The words “Annual
Committee Cash Retainer” shall mean the annual cash retainer payable as
additional compensation to a Non-Employee Director for service as a member of a
committee of the Board.

 

2.7.                      Annual Committee Chair Cash Retainer.  The words
“Annual Committee Chair Cash Retainer” shall mean the annual cash retainer
payable as additional compensation to a Non-Employee Director for service as the
chair of a committee of the Board.

 

2.8.                      Appeals Committee.  The words “Appeals Committee”
shall mean the Appeals Committee established pursuant to Article 11 hereof.

 

2.9.                      Base Salary.  The words “Base Salary” shall mean an
Employee Participant’s base remuneration for services rendered to a
Participating Company while a Participant.  A Participant’s Base Salary will not
be reduced by amounts which are excluded from taxable income under Code Sections
125, 402(e)(3) and 402(h) or deferred under this Plan.  A Participant’s Base
Salary will not include AIP Compensation, LTIP Awards or any amounts previously
deferred in accordance with the terms of this Plan when paid.

 

2.10.               Beneficiary.  The word “Beneficiary” shall mean any person
who receives or is designated to receive payment of any benefit under the terms
of this Plan because of the participation of another person in this Plan.

 

2.11.               Benefit Commencement Date.  The words “Benefit Commencement
Date” shall mean the first date as of which benefits are to be paid or commence
to be paid to a Participant or Beneficiary pursuant to the terms of this Plan. 
A Participant’s Benefit Commencement Date shall be as follows:

 

(a)                                 Separation Distribution Account.  The
Benefit Commencement Date is described in Section 4.4(a).

 

(b)                                 Flexible Distribution Account.  The Benefit
Commencement Date is described in Section 4.5(a).

 

(c)                                  Death or Disability Distribution.  In the
event the Participant elects for his or her benefit to be paid immediately
following his or her death and/or Disability, and the Participant has not
previously experienced his or her Benefit Commencement Date, the Benefit
Commencement Date shall be a date selected by the Plan Administrator which is as
soon as reasonably practicable, but not later than ninety (90) days following
the Participant’s death or Disability.  Otherwise, the Benefit Commencement Date
shall be determined in accordance with subsections (a) or (b), as applicable.

 

Distribution on account of an Unforeseeable Emergency shall not constitute a
Benefit Commencement Date.

 

2.12.               Board.  The word “Board” shall mean the Board of Directors
of the Company.

 

2.13.               Breach of the Restrictive Covenants.  The words “Breach of
the Restrictive Covenants” shall mean, during a Participant’s employment with
the Company or any Affiliated Company or

 

3

--------------------------------------------------------------------------------


 

thereafter, during the term of any written agreement between the Company or
Affiliated Company and the Participant dealing with noncompetition,
nonsolicitation, noninterference, confidentiality or similar matters, the breach
of such agreement by the Participant as reasonably determined by the Committee
in good faith, but only if such breach is not remedied within thirty (30) days
following actual written notification of such breach by the Committee to the
Participant.

 

2.14.               Cause.  The word “Cause” shall mean for purposes of this
Plan unless otherwise provided by the Committee:

 

(a)                                 “Cause” as defined in any Individual
Agreement to which the Participant is a party, or

 

(b)                                 if there is no such Individual Agreement or
if it does not define Cause, as defined in the Haynes International, Inc. 2016
Incentive Compensation Plan, as amended from time to time, or any successor plan
thereto.

 

2.15.               Change in Control.  The words “Change in Control” shall mean
that term as defined in the Haynes International, Inc. 2016 Incentive
Compensation Plan, as amended from time to time, or any successor plan thereto.
For purposes of amounts which are subject to Code Section 409A, Change in
Control shall mean a Change in Control as defined above which would also
constitutes a change in the ownership or effective control of the corporation or
in the ownership of a substantial portion of the assets of the corporation
within the meaning of Code Section 409A.

 

2.16.               Code.  The word “Code” shall mean the Internal Revenue Code
of 1986, as amended, and any lawful regulations or other lawful guidance
promulgated thereunder.  Whenever a reference is made herein to a specific Code
Section, such reference shall be deemed to include any successor Code
Section having the same or a similar purpose.

 

2.17.               Committee.  The word “Committee” shall mean the Compensation
Committee of the Board or such other committee authorized by the Board to act on
matters relevant to the Plan, or, absent such a committee; the full Board.

 

2.18.               Company.  The word “Company” shall mean Haynes
International, Inc. and any successor corporation or business organization which
shall assume the duties and obligations of Haynes International, Inc. under this
Plan.

 

2.19.               Deferral Amount.  The words “Deferral Amount” shall mean for
each Participant a hypothetical amount equal to the amount by which the
Participant’s Annual Cash Retainer, Annual Committee Cash Retainer, Annual
Committee Chair Cash Retainer, Base Salary, AIP Compensation or LTIP Award are
reduced by means of a Deferral Election pursuant to Article 4 hereof, as such
amount is adjusted from time to time to reflect hypothetical investment income,
gains or losses.

 

2.20.               Deferral Election.  The words “Deferral Election” shall
mean, with respect to any Participant, the whole percentage or dollar amount of
Annual Cash Retainer, Committee Chair Cash Retainer, Base Salary, AIP
Compensation or LTIP Award which the Participant elects to defer on a
hypothetical basis to the Plan pursuant to Article 4 hereof.  Notwithstanding
the preceding provisions of this Section 2.19 or any provision of the Plan to
contrary, as of the Effective Date, Deferral Elections are permitted only with
respect to LTIP Awards granted in the form of restricted stock on or after the
Effective Date.  Deferral Elections of Annual Cash Retainer, Committee Chair
Cash Retainer, Base Salary, AIP Compensation or other types of LTIP Awards are
permitted only to the extent that the

 

4

--------------------------------------------------------------------------------


 

Plan Administrator should later authorize the same through the approval of a
Deferral Election form permitting the same.

 

2.21.               Director.  The word “Director” shall mean a member of the
Board.

 

2.22.               Disability.  The word “Disability” shall mean, with respect
to any Participant,  a Participant’s absence from active service with (but not a
Separation from Service from) the Company or any Affiliated Company:  (i) due to
the Participant’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) due to the fact that because of the
Participant’s medically determinable physical or mental impairment, which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, for which the Participant is receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Employees of the Company or Affiliated
Company by which the Participant is employed.   In lieu of a determination by
the Plan Administrator, a determination by the Social Security Administration or
the Railroad Retirement Board that a Participant is totally disabled shall be
deemed determinative that a Participant is Disabled for purposes of this Plan. 
If a Participant is determined to be Disabled in accordance with a pension plan
maintained by the Company or Affiliated Company by which the Participant is
employed, the Participant will be considered Disabled for purposes of this Plan
if the definition of “disability” contained in such plan complies with the
requirements of this definition.

 

2.23.               Distribution Accounts.  The words “Distribution Accounts”
shall mean the Separation Distribution Account and/or Flexible Distribution
Account maintained on the books of the Company for a Participant under this
Plan.  A Participant’s Distribution Accounts shall be bookkeeping accounts only
and shall not constitute or be treated as reflecting a trust fund or other type
of fund of any kind.

 

2.24.               Effective Date.  The words “Effective Date” shall mean the
date this Plan shall become effective, which date shall be November 20, 2017.

 

2.25.               Employee.  The word “Employee” shall mean any common-law
employee of the Company or any other Participating Company, whether or not an
officer or Director, but excluding any person serving only in the capacity of a
Director.

 

2.26.               ERISA.  The acronym “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended, and any lawful regulations
or other lawful guidance promulgated thereunder.  Whenever a reference is made
herein to a specific ERISA Section, such reference shall be deemed to include
any successor ERISA Section having the same or a similar purpose.

 

2.27.               Flexible Date.  The words “Flexible Date” shall mean the
year as of which a Participant’s elects for a Flexible Distribution Account to
be distributed pursuant to Section 4.5.

 

2.28.               Flexible Distribution Account.  The words “Flexible
Distribution Account” shall mean the bookkeeping account maintained by the
Company on behalf of each Participant with respect to any Deferral Amount and/or
Match Amount that the Participant elects to be distributed as of a specified
Flexible Date in accordance with Section 6.1(b).

 

2.29.               401(k) Plan.  The words “401(k) Plan” shall mean the Haynes
International, Inc. 401(k) Retirement Plan or any replacement plan or successor
plan thereto.

 

5

--------------------------------------------------------------------------------


 

2.30.               Individual Agreement.  The words “Individual Agreement”
shall mean an employment or similar agreement between a Participant and the
Company or another Participating Company.

 

2.31.               Intervening Event.  The words “Intervening Event” shall mean
an event that occurs prior to the date a Participant’s Distribution Accounts are
fully distributed, as described in Section 6.2.

 

2.32.               LTIP.  The acronym “LTIP” shall mean the Haynes
International, Inc. 2016 Long-Term Incentive Plan as the same may be amended
from time to time and any successor thereto.

 

2.33.               LTIP Award.  The words “LTIP Award” shall mean a
Participant’s long term incentive award for services rendered to a Participating
Company while a Participant, payable pursuant to the LTIP.  A Participant’s LTIP
Award will not be reduced by amounts which are excluded from taxable income
under Code Sections 125, 402(e)(3) or 402(h) or deferred under this Plan.  A
Participant’s LTIP Award will not include LTIP Awards previously deferred in
accordance with the terms of this Plan when paid.

 

2.34.               Match Amounts.  The words “Match Amounts” shall mean for
each Participant the hypothetical amounts which are deemed to be credited to the
Participant’s Distribution Accounts pursuant to Article 4 hereof, as such amount
may be adjusted from time to time to reflect hypothetical investment income,
gains or losses.

 

2.35.               Military Service.  The words “Military Service” shall mean
duty in the Armed Forces of the United States, whether voluntary or involuntary,
provided that the Non-Employee Director or Employee serves not more than one
voluntary enlistment or tour of duty and further provided that such voluntary
enlistment or tour of duty does not follow involuntary duty.  To the extent
required by law, it is intended that this Plan shall be administered in
compliance with the Uniformed Services Employment and Reemployment Rights Act of
1994.

 

2.36.               Non-Employee Director.  The words “Non-Employee Director”
have the meaning set forth in Section 16 of the Securities Exchange Act of 1934,
as amended, or any successor definition adopted by the Securities and Exchange
Commission.

 

2.37.               Participant.  The word “Participant” shall mean any
Non-Employee Director or Employee who has performed all the acts required by
this Plan to become a Participant, who has become a Participant in accordance
with Article 3 hereof, and who remains a Participant hereunder.  However, the
word “Participant” may also include, where the context indicates, a former
Participant in this Plan.

 

2.38.               Participating Company.  The words “Participating Company”
shall mean the Company and any Subsidiary or Affiliated Company which is or
shall become a Participating Company in the Plan pursuant to Article 14 hereof
but only for periods while it is a Participating Company.

 

2.39.               Performance Period.  The words “Performance Period” shall
mean the period used to measure performance under the AIP and the LTIP, which
shall be no less than a twelve (12) month period.  As of the Effective Date, the
AIP Performance Period is the twelve (12) month period ending on December 31
each calendar year and the LTIP Performance Period is the thirty-six (36) month
period ending on December 31 each calendar year.

 

6

--------------------------------------------------------------------------------


 

2.40.               Plan.  The word “Plan” shall mean the Haynes
International, Inc. Deferred Compensation Plan as set forth herein, effective as
of the Effective Date, and as it may be later amended.

 

2.41.               Plan Administrator.  The words “Plan Administrator” shall
mean the person or persons, corporation or partnership designated as Plan
Administrator under Article 12 hereof.

 

2.42.               Plan Year.  The words “Plan Year” shall mean the twelve (12)
month period ending on December 31 each calendar year.  The first Plan Year
shall be a short Plan Year from November 20, 2017 through December 31, 2017.

 

2.43.               Separation Distribution Account.  The words “Separation
Distribution Account” shall mean the bookkeeping account maintained by the
Company on behalf of each Participant with respect to any Deferral Amount and/or
Match Amount that the Participant elects to be distributed in conjunction with
his or her Separation from Service in accordance with Section 6.1(a).

 

2.44.               Separation from Service.  The words “Separation from
Service” shall mean a “separation from service” as defined under Code
Section 409A for purposes of determining when a distribution may be made under
the terms of a non-qualified deferred compensation plan such as this Plan and
which is described for informational purposes in this Section.  In general, a
Separation from Service with respect to an Employee for purposes of this Plan
occurs when there is a good faith severance of the employment relationship
between the Company or other Participating Company and its Affiliated Companies
and an Employee due to the Employee’s death, retirement or other “termination of
employment” (as that term is defined for purposes of identifying a Separation
from Service for purposes of Code Section 409A).  Specifically, the following
shall apply:

 

(a)                                 An Employee will not be deemed to have a
Separation from Service while on military leave, sick leave, or other bona fide
(i.e., where there is a reasonable expectation that the Employee will return)
leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as the Employee retains a right to reemployment with the
Company or other Participating Company or an Affiliated Company by law or
contract.  If the leave exceeds six (6) months and the Employee does not retain
such a reemployment right, the Separation from Service occurs on the first day
following such six (6) month period.  However, where the leave is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, where such impairment causes the Employee to be unable to
perform the duties of the Employee’s position of employment or any substantially
similar position of employment, twenty-nine (29) months will be substituted for
six (6) months for purposes of this subsection;

 

(b)                                 An Employee will not be considered to have a
Separation from Service merely due to transfer between Employee and independent
contractor status (including status as a Non-Employee Director of the Company);
and

 

(c)                                  Whether a “termination of employment” (as
defined for purposes of the definition of Separation from Service under Code
Section 409A) has occurred is determined based on whether the facts and
circumstances indicate that the Company or other Participating Company or
Affiliated Company and the Employee reasonably anticipated that:

 

(i)                                     no further services would be performed
after a certain date; or

 

7

--------------------------------------------------------------------------------


 

(ii)                                  that the level of bona fide services the
Employee would perform after such date (whether as an Employee or independent
contractor, including as a Non-Employee Director) would permanently decrease to
less than twenty percent (20%) of the average level of bona fide services
provided in the immediately preceding thirty-six (36) months (or the full period
of services if less).

 

This Plan contains definitions of both the words “Termination of Employment” and
the words “Separation from Service.”  The definition of Termination of
Employment is the same as the definition in the 401(k) Plan with the intent of
providing, to the extent possible, parallel treatment of individuals who
participate in both plans.  The term Separation from Service is contained in
this Plan, but not the 401(k) Plan, to highlight the fact that the definitions
and effect thereof may not always be the same

 

A Non-Employee Director is considered to have a Separation from Service with the
Company and its Affiliated Companies upon the expiration of the Non-Employee
Director relationship (and any other contract with the Non-Employee Director)
under which services are performed if the expiration is a good faith and
complete termination of the relationship.  An expiration does not constitute a
good faith and complete termination of the contractual relationship if the
Company or an Affiliated Company anticipates a renewal of the relationship or
the Non-Employee Director becoming an Employee.

 

As of the Effective Date, because the Non-Employee Directors and the Employees
are covered by a single plan document, a Separation from Service for an
individual serving in both capacities (e.g. an individual who transfers from
service as an Employee and inside Director to service solely as a Non-Employee
Director) would require Separation from Service in both capacities in order to
be treated as having a Separation from Service under this Plan.  If in the
future a different interpretation of Code Section 409A and Treasury Regulations
1.409A-1(c)(2)(ii) and 1.409A-1(h)(5) is appropriate, that interpretation will
be taken into account in determining whether a Separation from Service has
occurred for purposes of this Plan where applicable.

 

2.45.               Service Recipient Stock.  The words “Service Recipient
Stock” generally shall mean a class of stock that as of the date of grant, is
common stock for purposes of Code Section 305 as more fully defined in Treasury
Regulation 1.409A-1(b)(5)(iii).

 

2.46.               Shares.  The word “Shares” shall mean the Common Shares,
with a par value of $.001 per share , of the Company.  The Shares are intended
to be Service Recipient Stock with respect to any Participant for which such
status is relevant.

 

2.47.               Subsequent Election.  The words “Subsequent Election” shall
mean, with respect to any Participant, an election to redefer a Distribution
Account in accordance with Section 4.4(c) or 4.5(c).

 

2.48.               Subsidiary.  The word “Subsidiary” shall mean any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if each of the corporations (other than the last
corporation in the unbroken chain) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in that chain.  In order to be a Subsidiary for purposes of this
Plan, a corporation or other business organization must be organized under the
laws of the United States of America or one of the several States.

 

8

--------------------------------------------------------------------------------


 

2.49.               Termination Date.  The words “Termination Date” shall mean
the date as of which any Participating Company ceases to participate in the
Plan.

 

2.50.               Termination of Employment.  The words “Termination of
Employment” shall mean for any Employee the occurrence of a termination of
employment as defined in the 401(k) Plan.  See the definition of the words
“Separation from Service.”

 

2.51.               Treasury Regulation.  The words “Treasury Regulation” shall
mean the tax regulations issued by the United States Internal Revenue Service. 
Whenever a reference is made herein to a specific Treasury Regulation, such
reference shall be deemed to include any successor Treasury Regulation having
the same or a similar purpose.

 

2.52.               Trust.  The word “Trust” shall mean any trust that may be
established pursuant to Article 10 hereof.

 

2.53.               Unforeseeable Emergency.  The words “Unforeseeable
Emergency” shall have the meaning set forth under Code Section 409A, as more
fully described in Section 6.2(c).

 

2.54.               Vested Interest.  The words “Vested Interest” shall mean
with respect to any Participant the total of (a) plus (b) where:

 

(a)                                 equals his or her Deferral Amounts; and

 

(b)                                 equals his or her Match Amounts, multiplied
by the Participant’s Vested Percentage.

 

2.55.               Vested Percentage.  The words “Vested Percentage” shall mean
for any Participant a percentage determined on the basis of the Participant’s
number of Years of Participation in accordance with the following table:

 

Years of Participation

 

Vested Percentage

 

 

 

 

 

Fewer than 3 years

 

0

%

3 or more years

 

100

%

 

Notwithstanding the foregoing, the Vested Percentage of a Participant’s Deferral
Amounts always shall be one hundred percent (100%) and the Vested Percentage of
a Participant’s Match Amounts shall become one hundred percent (100%) upon the
first to occur of the following events:

 

(a)                                 the Participant’s death while he or she is a
Non-Employee Director or an Employee;

 

(b)                                 the Participant’s Disability;

 

(c)                                  the effective date of the termination of
the Plan; or

 

(d)                                 the date of a Change in Control.

 

However, notwithstanding any contrary provision of this Plan, regardless of a
Participant’s Vested Percentage, the Participant’s Match Amounts shall at all
times until paid be forfeitable (i.e., the

 

9

--------------------------------------------------------------------------------


 

Vested Percentage shall be reduced to 0%) for termination of employment for
Cause or for Breach of the Restrictive Covenants.

 

2.56.               Years of Participation.  The words “Years of Participation”
shall mean complete calendar years of participation in this Plan. 
Notwithstanding the foregoing, a Participant who would have satisfied the
eligibility and participation requirements set forth in Sections 3.1 and 3.2 as
of November 20, 2017, and who continued in employment from January 1, 2018
through December 31, 2018, shall be credited with one Year of Participation for
2017, notwithstanding the Plan’s Effective Date.

 

ARTICLE 3
ELIGIBILITY AND PARTICIPATION

 

3.1.                      Eligibility.  An individual will become eligible to
participate in the Plan on the date the individual becomes either:

 

(a)                                 a Non-Employee Director; or

 

(b)                                 an Employee of a Participating Company that
the Committee designates as holding one of the officer positions listed on
Exhibit A attached hereto and therefore a member of a select group of management
or highly compensated employees within the meaning of ERISA Sections 201(2),
301(a)(3), 401(a)(1) and 4021(b)(6).

 

Each Non-Employee Director and each such Employee shall be notified of his or
her eligibility to participate in this Plan upon the Participant’s attainment of
such status.

 

3.2.                      Participation.  Each Non-Employee Director and each
Employee who has satisfied the eligibility requirements set forth in Section 3.1
hereof shall become a Participant as of the first day of the following Plan
Year, or, if earlier, as of the date the Plan Administrator provides such
Participant with a Deferral Election form, provided that the individual complies
with appropriate administrative requirements for enrollment of Participants.

 

An individual shall remain a Participant until the first to occur of the
individual’s death, Disability or Separation from Service.  But see Section 3.3
regarding cessation of active participation due to a determination by the
Committee or transfer to an Affiliated Company that is not a Participating
Company.

 

3.3.                      Cessation of Active Participation.  In the event that
the Committee determines, in its sole discretion, that an Employee Participant
is not a member of a “select group of management or highly compensated
employees” within the meaning of Sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6) of ERISA, or otherwise no longer is eligible to participate in the
Plan (e.g., if an Employee Participant ceases to be employed by a Participating
Company but continues to be employed by a Subsidiary or Affiliated Company),
then the Participant’s active participation in this Plan shall cease.  In the
event of such termination of active participation:

 

(a)                                 such Participant shall no longer be
permitted to receive allocation of Deferral Amounts or Match Amounts hereunder;
and

 

(b)                                 the Committee shall direct that such actions
shall be taken which, in its sole discretion, most closely adhere to the terms
of this Plan while not putting at risk its status as a

 

10

--------------------------------------------------------------------------------


 

plan maintained for a “select group of management or highly compensated
employees” as referred to above and continuing to be in compliance with Code
Section 409A and other applicable law.

 

3.4.                      Inactive Participants.  If a Participant ceases to be
an active Participant for any reason but has not died, become Disabled or had a
Separation from Service, he or she shall cease to be an active Participant and
shall become an inactive Participant.

 

3.5.                      Return to Service by Participant.  In the event that a
former Participant shall return to service as a Non-Employee Director or
Employee, the former Participant may become eligible to again become a
Participant in the Plan in accordance with Section 3.1 of this Plan, as a new
Non-Employee Director or new Employee, but subject to the restrictions of Code
Section 409A.  Such former Participant shall become eligible to reenter the Plan
pursuant to Section 3.2 as of the first day of the following Plan Year, provided
he or she remains a Non-Employee Director or eligible Employee at that time.

 

ARTICLE 4
CONTRIBUTIONS AND DISTRIBUTION ACCOUNTS

 

4.1.                      Deferral Contributions.  If a Participant makes a
Deferral Election, a portion of the Annual Cash Retainer, Annual Committee Cash
Retainer, Annual Committee Chair Cash Retainer, Base Salary, AIP Compensation
and/or LTIP Award which would normally be paid to the Participant by the Company
or another Participating Company shall be retained, and, in lieu thereof, a
hypothetical amount equal thereto shall constitute a Deferral Amount hereunder
and shall be credited to the Participant’s Distribution Accounts pursuant to
Section 5.2 hereof.  With respect to each Plan Year (or Performance Period with
respect to paragraphs (d) and (e) below), each Participant may elect to defer a
portion of the following amounts, subject to the following limitations:

 

(a)                                 Deferrals by Non-Employee Directors.

 

(i)                                     An eligible Non-Employee Director may
make a Deferral Election with respect to his or her Annual Cash Retainer, his or
her Annual Committee Cash Retainer and, if applicable, his or her Annual
Committee Chair Cash Retainer.  The Participant may specify a whole percentage
or dollar amount to be deferred, which percentage or dollar amount shall not
exceed one hundred percent (100%) of such retainer(s) unless otherwise provided
by the Committee.  The minimum cash amount that may be deferred each year is Two
Thousand Dollars ($2,000).

 

(ii)                                  An eligible Non-Employee Director may make
a Deferral Election with respect to his or her LTIP Award.  The Participant may
specify a whole percentage or dollar amount to be deferred, which percentage or
dollar amount shall not exceed one hundred percent (100%) of his or her LTIP
Award unless another maximum is established administratively by the Committee
and shall not be less than Two Thousand Dollars ($2,000).  Notwithstanding the
foregoing, no Deferral Election shall be permissible or effective with respect
to any LTIP Award which would qualify as a stock option or stock appreciation
right exempt from the application of Code Section 409A provided it did not
contain a deferral feature nor any other LTIP Award if deferral of such
compensation is determined by the Committee to be inconsistent with this Plan or
the LTIP, respectively.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Deferrals by Employees.

 

(i)                                     Base Salary.  An eligible Employee may
make a Deferral Election with respect to his or her Base Salary.  The
Participant may specify a whole percentage or dollar amount to be deferred,
which percentage or dollar amount shall not exceed eighty percent (80%) of his
or her Base Salary for such Plan Year unless another maximum is established
administratively by the Committee.

 

The minimum amount that may be deferred each year is Two Thousand Dollars
($2,000).

 

(ii)                                  AIP Deferral.  Only an eligible Employee
may make a Deferral Election with respect to his or her AIP Compensation. The
Participant may specify a whole percentage or dollar amount to be deferred,
which percentage or dollar amount shall not exceed one hundred percent (100%) of
his or her AIP Compensation unless another maximum is established
administratively by the Committee.  In addition, the minimum combined amount of
AIP Compensation and Base Salary that may be deferred shall not be less than Two
Thousand Dollars ($2,000).

 

(iii)                               LTIP Award.  Only an eligible Employee may
make a Deferral Election with respect to his or her LTIP Award.  The Participant
may specify a whole percentage or dollar amount to be deferred, which percentage
or dollar amount shall not exceed one hundred percent (100%) of his or her LTIP
Award unless another maximum is established administratively by the Committee
and shall not be less than Two Thousand Dollars ($2,000).  Notwithstanding the
foregoing, no Deferral Election shall be permissible or effective with respect
to any LTIP Award which would qualify as a stock option or stock appreciation
right exempt from the application of Code Section 409A provided it did not
contain a deferral feature nor any other LTIP Award if deferral of such
compensation is determined by the Committee to be inconsistent with this Plan or
the LTIP, respectively.

 

Notwithstanding the foregoing and except as provided in Section 4.3, a Deferral
Election may only apply to the portion of the Annual Cash Retainer, Annual
Committee Cash Retainer, Annual Committee Chair Cash Retainer and/or Base Salary
relating to services performed on or after the beginning of the next Plan Year.

 

4.2.                      Match Contributions.  If an Employee Participant has
made the maximum pre-tax and/or Roth contributions to the 401(k) Plan which are
permitted under Code Section 402(g) or the maximum elective contributions
permitted under the terms of the 401(k) Plan, he or she may be eligible to be
credited with a Match Amount for the applicable Plan Year or Performance
Period.  If expressly authorized by the Committee, with respect to each Plan
Year or Performance Period after the Effective Date, the Distribution Accounts
of each such Participant who makes a Deferral Election with respect to his or
her Base Salary or AIP Compensation for such Plan Year or Performance Period,
shall be credited with a Match Amount equal to the matching contribution amount
which would have been provided to the Participant’s matching account under the
401(k) Plan if the Deferral Amount had instead been contributed to the
401(k) Plan and the limits imposed by Code Sections 401(a)(17), 401(k)(3),
401(m)(2), 402(g), and 415 were not applicable MINUS the amount of the match
actually provided under the 401(k) Plan for such Plan Year or Performance Period
for such Participant.

 

12

--------------------------------------------------------------------------------


 

4.3.                      Deferral Election Rules.  The following rules shall
apply to all Deferral Elections.

 

(a)                                 Timing.  Each Deferral Election shall be
made at such time as is required by the Plan Administrator, which in all events
shall be made prior to the beginning of the applicable Plan Year or Performance
Period for which the Deferral Election is made.  Except as otherwise provided
below, a Participant who is making an initial deferral election, or who becomes
a Non-Employee Director for the first time or is classified or designated as an
Employee during a Plan Year and is designated as eligible to participate during
a Plan Year, may make a Deferral Election by executing the same within the
thirty (30) day period beginning on the date the individual is designated as a
Participant (or, if earlier, within 30 days after the date on which he or she
becomes eligible to participate in any other plan of an Affiliated Company that
is required to be aggregated with this Plan for purposes of Code Section 409A). 
If the Deferral Election is based a specified Performance Period that begins
before the Participant executes his Deferral Election, the election will be
deemed to apply to the portion of such award for the Performance Period
multiplied by the ratio of the number of days remaining in the Performance
Period after the election becomes irrevocable and effective over the total
number of days in the Performance Period.  The rules of this paragraph shall not
apply unless the Participant can be treated as initially eligible in accordance
with Reg. Sec. 1.409A-2(a)(7).

 

(b)                                 Form and Content.  Each Deferral Election
shall be made in the manner prescribed by the Plan Administrator, and shall
specify: (i) the sources of the Deferral Amounts being deferred (e.g. Base
Salary, Annual Cash Retainer); and (ii) the specified percentage or dollar
amount of each source to be deferred; (iii) the portion of the Deferral Amounts
to be credited to his or her Separation Distribution Account and Flexible
Distribution Account; and (iv) whether death and/or Disability will be
considered to be an Intervening Event.

 

(c)                                  Applicability.  No Deferral Election shall
be effective with respect to amounts attributable to services performed before
the first day of the applicable Plan Year or Performance Period.

 

(d)                                 Irrevocability.  Each Deferral Election
shall be irrevocable for the entire Plan Year or Performance Period for which it
is made.

 

(e)                                  Additional Rules for Separation
Distribution Accounts.  With respect to amounts to be credited to a
Participant’s Separation Distribution Account, the Deferral Election shall also
specify the form of distribution, in accordance with Section 4.4, which election
shall also apply to the applicable Match Amounts credited to the Participant’s
Separation Distribution Account.

 

(f)                                   Additional Rules for Flexible Distribution
Accounts.  With respect to amounts to be credited to a Participant’s Flexible
Distribution Account, the Deferral Election shall also specify the time of
distribution, in accordance with Section 4.5, which election shall also apply to
the applicable Match Amounts credited to the Participant’s Flexible Distribution
Account.

 

(g)                                  Additional Requirements.  Each Deferral
Election, and all resulting Deferral Amounts and Match Amounts, shall be subject
to such further rules, procedures, limits and restrictions as the Plan
Administrator may establish from time to time.

 

13

--------------------------------------------------------------------------------


 

4.4.                      Separation Distribution Account Elections.  A
Participant’s Vested Interest in his or her Separation Distribution Account
shall be distributed in accordance with the subsections (a) through (e) below.

 

(a)                                 Time of Payment.  A Participant’s Vested
Interest in his or her Separation Distribution Account shall be distributed, or
commence to be distributed, as of the first business day following the date that
is six months following the Participant’s Separation from Service, unless the
date of distribution is deferred in accordance with subsection (c), which date
shall be his or her “Benefit Commencement Date”.

 

(b)                                 Form of Payment.  A Participant’s Vested
Interest in his or her Separation Distribution Account shall be distributed in
the form elected by the Participant.  The available forms include:

 

(i)                                     Annual Installments.  The Participant
may elect any number of annual installments between two (2) and fifteen (15). 
The first installment payment shall be paid as of the Benefit Commencement Date;
thereafter, installment payments shall be paid as of the first day of each
applicable calendar year.

 

For example, if a Participant wishes to receive his or her Vested Interest in
ten (10) installments, he or she will receive 1/10th of his or her Separation
Distribution Account on his or her Benefit Commencement Date (which could be
mid-year), then 1/9th as of the first day of the first calendar year following
his or her Benefit Commencement Date, 1/8th as of the first day of the following
calendar year, and so on until he or she receives his or her final installment.

 

(ii)                                  Lump Sum Payment.  The Participant may
elect to receive a single lump sum payment.

 

If a Participant does not elect the form of payment of his or her Separation
Distribution Account, the Participant’s Vested Interest in his or her Separation
Distribution Account shall be distributed in a single lump sum distribution.

 

(c)                                  Subsequent Election Option. 
Notwithstanding the time and form of distribution established under subsections
(a) and (b), a Participant may make a Subsequent Election with respect to all or
part of his or her Separation Distribution Account to change the time and/or
form of distribution, in accordance with the following rules:

 

(i)                                     The Subsequent Election must be made at
least one year prior to the date the Participant’s existing Benefit Commencement
Date and may not become effective for one year from the date of the Subsequent
Election;

 

(ii)                                  The Subsequent Election must defer the
Benefit Commencement Date to a date that is at least five years after the
Benefit Commencement Date then in effect;

 

(iii)                               If the Subsequent Election converts
installment payments into a single lump sum payment or a different number of
installments, the installment payments being redeferred shall be treated as a
single lump sum payment payable on the date of the first installment for
purposes of applying the timing rules in paragraphs (i) and (ii);

 

14

--------------------------------------------------------------------------------


 

(iv)                              The Subsequent Election of a lump sum payment
from the Participant’s Separation Distribution Account may divide the lump sum
into two portions; installment payments may not be divided; and

 

(v)                                 A Participant may make more than one
Subsequent Election with respect to his or her Separation Distribution Account,
provided that no Subsequent Election may be made after the tenth anniversary of
his or her Separation from Service and provided that no Subsequent Election may
defer the Benefit Commencement Date of the Distribution Account beyond the later
to occur of (A) the fifteenth (15th) anniversary of the date which is six
(6) months and one day following his or her Separation from Service or (B) his
or her attainment of age sixty-five (65).

 

(d)                                 Effect of Intervening Events.  The time and
form of distribution of a Participant’s Separation Distribution Account will be
superseded by any Intervening Event for which the Participant has made an
election to that effect.  Regardless of whether the Intervening Event occurs
before or after the Benefit Commencement Date of any such Separation
Distribution Account, an Intervening Event (i.e., the Participant’s death or
Disability if so elected) will result in payment of a single lump sum payment of
the Participant’s remaining Vested Interest in his or her Separation
Distribution Account for which the Participant has made an Intervening Event
election.  Payment will be made on a date selected by the Plan Administrator
which is not later than ninety (90) days following the date of death or
Disability of the Participant, as applicable.

 

(e)                                  Cashout of Small Distribution Accounts. 
Notwithstanding any Deferral Election then in effect, distribution of small
Distribution Accounts shall be made in accordance with Section 7.2.

 

4.5.                      Flexible Distribution Account Elections.  A
Participant’s Vested Interest in his or her Flexible Distribution Account shall
be distributed in accordance with the subsections (a) through (e) below.

 

(a)                                 Time of Payment.  A Participant’s Vested
Interest in his or her Flexible Distribution Account shall be distributed in
January of the year elected by the Participant, subject to the following rules:

 

(i)                                     A Participant may elect a different
Flexible Date with respect to each Plan Year or Performance Period for which he
or she makes a Deferral Election (including splitting the amount among up to
five (5) Flexible Distribution Accounts with respect to any single Deferral
Election), provided that he or she may have no more than five total Flexible
Distribution Accounts at any given time.

 

(ii)                                  The Flexible Date may not be earlier than
a date occurring within the second calendar year following the end of the Plan
Year or Performance Period in which the Annual Cash Retainer, Annual Committee
Cash Retainer, Annual Committee Chair Cash Retainer, Base Salary or AIP
Compensation is earned or the second calendar year following the end of the
Performance Period in which the LTIP Award is earned.

 

(iii)                               For Employee Participants, the Flexible Date
may not be earlier than the date as of which the Participant shall have
completed two (2) Years of Participation and become 100% Vested in his or her
Distribution Accounts;

 

15

--------------------------------------------------------------------------------


 

(iv)                                          A Participant may defer the date
of distribution in accordance with subsection (c); and

 

(v)                                             The Flexible Date as of which a
Participant’s first Flexible Distribution Account is actually paid shall be his
or her “Benefit Commencement Date:” and

 

(vi)                                          Unless the Plan Administrator by
administrative action permits otherwise the Flexible Date for all Flexible
Distribution Accounts shall be January 15 of the applicable calendar year.

 

(b)                                 Form of Payment.  The Participant’s Vested
Interest in each Flexible Distribution Account shall be distributed in the form
of a single lump sum payment.

 

(c)                                  Subsequent Election Option. 
Notwithstanding the time of distribution established in subsection (a), s
Participant may make a Subsequent Election with respect to all or part of any
Flexible Distribution Account to change the time of distribution, in accordance
with the following rules:

 

(i)                                     The Subsequent Election must be made at
least one year prior to the Flexible Date then in effect and may not become
effective for one year from the date of the Subsequent Election;

 

(ii)                                  The Subsequent Election must defer the
Flexible Date to a date that is at least five years after the Flexible Date then
in effect;

 

(iii)                               The Subsequent Election from the
Participant’s Flexible Distribution Account may divide the lump sum into two
portions, provided that no more than a total of five Flexible Distribution
Accounts exist at any one time; and

 

(iv)                              A Participant may make more than one
Subsequent Election with respect to each Flexible Distribution Account, provided
that no Subsequent Election may be made after the tenth anniversary of his or
her Separation from Service and provided that no Subsequent Election may defer
the Benefit Commencement Date of the Distribution Account beyond the later to
occur of (A) the fifteenth (15th) anniversary of the date which is six
(6) months and one day following his or her Separation from Service or (B) his
or her attainment of age sixty-five (65).

 

(d)                                 Effect of Intervening Events.  The time and
form of distribution of a Participant’s Flexible Distribution Accounts will be
superseded by an Intervening Event for which the Participant has made an
election to that effect.  If the Intervening Event occurs before the Benefit
Commencement Date of any such Flexible Distribution Account, an Intervening
Event (i.e., the Participant’s death and/or Disability if so elected) will
result in payment of a single lump sum payment of the Participant’s remaining
Vested Interest in all such Flexible Distribution Accounts for which the
Participant has made an Intervening Event election.  Payment will be made on a
date selected by the Plan Administrator which is not later than ninety (90) days
following the date of death or Disability of the Participant, as applicable.

 

(e)                                  Cashout of Small Distribution Accounts. 
Notwithstanding any Deferral Election then in effect, distribution of small
Distribution Accounts shall be made in accordance with Section 7.2.

 

16

--------------------------------------------------------------------------------


 

4.6.                      Contribution; Withholding and Other Limitations. 
Notwithstanding any Deferral Amount elected under Section 4.1(a) or any Match
Amount otherwise creditable to a Participant’s Distribution Accounts under
Section 4.2, the Company may withhold from any Deferral Amount or Match Amount
such amounts as may be required for purposes of payment of the Participant’s
Social Security, Medicare and other applicable tax withholding. Furthermore, the
Plan Administrator may limit the Deferral Amount elected by a Participant to the
extent required for purposes of the payment of any other legally required
amounts (e.g., wage garnishment).  Unless otherwise determined by the Plan
Administrator, in the event that taxes are withheld, the amount credited to the
Participant’s Distribution Accounts shall be reduced by the amount of such
withholding.

 

ARTICLE 5                          
DISTRIBUTION ACCOUNTS

 

5.1.                      Establishment of Distribution Accounts and Liability. 
The Plan Administrator shall establish a Separation Distribution Account and a
Flexible Distribution Account in the name of each Participant on its books and
records to account for the Deferral Amounts and Match Amounts hypothetically
contributed to the Plan and the hypothetical investment income, gains and/or
losses on such amounts.  In addition, the Plan Administrator may establish such
subaccounts as it shall deem appropriate from time to time.  All hypothetical
amounts credited to the Accounts of any Participant, former Participant, or
Beneficiary shall constitute a general, unsecured liability of the Company and,
if different, the Participating Company by which the Participant was employed,
to such Participant or the Participant’s Beneficiary.

 

5.2.                      Crediting Deferral Amounts and Match Amounts to
Distribution Accounts.  Unless the Plan Administrator determines otherwise,
amounts shall be credited to the appropriate Distribution Accounts at the
following times:

 

(a)                                 Deferral Amounts.  Unless otherwise provided
by the Plan Administrator through administrative action, Deferral Amounts shall
be credited to a Participant’s Distribution Accounts as of the date the
Participant’s Annual Cash Retainer, Annual Committee Cash Retainer,  Annual
Committee Chair Cash Retainer, Base Salary, AIP Compensation or LTIP Award is
reduced pursuant to Section 4.1 hereof; and

 

(b)                                 Match Amounts.  Match Amounts shall be
credited to the Participant’s Distribution Accounts on an annual basis following
the end of the applicable Plan Year or Performance Period or at such earlier
time(s) as deemed appropriate by the Plan Administrator.  Match Amounts may be
credited at different times based on the reason for the match (e.g., relating to
compensation in excess of the Code Section 401(a)(17) compensation limit or
relating to excess aggregate contributions in the 401(k) Plan).

 

5.3.                      Adjustment of Distribution Accounts.  The Distribution
Accounts of Participants, former Participants, and Beneficiaries of deceased
Participants shall be adjusted from time to time to reflect the hypothetical
contribution of Deferral Amounts and Match Amounts, hypothetical investment
income, gains and losses, and distributions made to the Participant or
Beneficiary.  The value of each of a Participant’s Distribution Accounts shall
be determined in accordance with procedures adopted by the Plan Administrator.

 

17

--------------------------------------------------------------------------------


 

5.4.                      Hypothetical Investment of Distribution Accounts. 
Participant Distribution Accounts shall be hypothetically invested as if such
Distribution Accounts held actual assets rather than purely hypothetical assets
and such assets were actually invested.

 

(a)                                 In General.  The Company shall designate
actual investment funds or other reasonable measures for the hypothetical
investment of the amounts credited to the Participants’ Distribution Accounts. 
The investment funds and measures may include but shall not be limited to the
following types of funds and measures as determined by the Company:

 

(i)                                     Fixed annual interest rate using a
Moody’s bond rate subject to 120% of the applicable federal rates (AFR);

 

(ii)                                  Equity index funds;

 

(iii)                               Fixed income index funds; and

 

(iv)                              A fund invested exclusively in Company Shares.

 

The Company shall have the sole discretion to determine the number of investment
funds or measures to be designated hereunder and the nature of the funds or
measures and may add, change or eliminate the investment funds or other measures
designated hereunder from time to time.

 

Subject to the provisions of subsection (b), Participants and former
Participants shall direct the hypothetical investment of their Distribution
Accounts among the investment funds and other measures designated by the Company
as though such Distribution Accounts held actual assets.  Any such directions of
hypothetical investment shall be subject to such rules as the Company and Plan
Administrator may prescribe, including, but not limited to, rules concerning the
manner of providing hypothetical investment directions and the frequency of
changing such hypothetical investment directions.  In the event a Participant or
former Participant does not direct the hypothetical investment of any portion of
his or her Distribution Accounts, such undirected portion shall be deemed to be
invested in one or more default investment funds or other measures as the Plan
Administrator determines.

 

(b)                                 Hypothetical Investment of Deferred Company
Share Awards.  Notwithstanding any provisions of subsection (a) to the contrary,
any Deferral Amounts attributable to awards of Company Shares under the LTIP (or
under any other plan or arrangement which is both payable in Company Shares and
from which amounts may be deferred under this Plan, and any successor to the
LTIP or such other plan or arrangement if such successor provides for payment in
Company Shares) shall be deemed to be invested in a  hypothetical fund of
Company Shares and when distributed, shall be distributed in the form of Company
Shares pursuant to the terms and conditions of the LTIP.  Investment
diversification is not permitted for such Deferred Amounts.  The value of such
hypothetical Company Shares shall be adjusted from time to time to reflect
changes to the actual Company Shares (e.g. stock splits), as the Plan
Administrator shall determine, subject to the oversight of the Committee. 
Deferrals shall be accounted for separately so that, for example, if dividends
are payable on the Shares which are deferred under this Plan by a particular
Participant, they shall be paid when the deferred Shares are delivered to that
Participant.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 6
ELIGIBILITY FOR BENEFITS

 

6.1.                            In General.  A Participant shall become eligible
for payment of his or her benefits in accordance with his or her Deferral
Elections and the Distribution Accounts to which his or her Deferral Amounts and
Match Amounts are credited.

 

(a)                                 Separation Distribution Account.  A
Participant who has a Separation Distribution Account shall receive distribution
of his or her Vested Interest in such Separation Distribution Account as of his
or her Benefit Commencement Date following his or her Separation from Service
(unless he or she has elected on the applicable Deferral Election to receive
such Separation Distribution Account upon a Change in Control occurring prior to
such Separation from Service).  Amounts distributed from a Participant’s
Separation Distribution Account shall be payable in cash in the time and manner
elected in his or her Deferral Election, subject to the requirement of
Section 5.4(b) that deferred LTIP Awards of Company Shares be distributed in the
form of Company Shares.

 

(b)                                 Flexible Distribution Account.  A
Participant who has a Flexible Distribution Account shall receive distribution
of his or her Vested Interest in such Flexible Distribution Account as of his or
her Benefit Commencement Date with respect to the Flexible Date (unless he or
she has elected on the applicable Deferral Election to receive such Flexible
Distribution Account upon a Separation from Service and/or a Change in Control
occurring prior to the first Flexible Date on the applicable Deferral
Election).  Amounts distributed from a Participant’s Flexible Distribution
Account shall be payable in the form of a single lump sum payment of cash at the
time elected in his or her Deferral Election, subject to the requirement of
Section 5.4(b) that deferred LTIP Awards of Company Shares be distributed in the
form of Company Shares.

 

6.2.                            Intervening Events.  Notwithstanding the general
distribution rules set forth in Section 6.1 above, a Participant shall become
eligible for payment of his or her benefits in accordance with the special
rules applicable to the following Intervening Events.

 

(a)                                 Disability.  A Participant’s initial
Deferral Election may contain a separate distribution election to apply in the
event of his or her Disability (an Intervening Event) prior to commencement or
complete distribution of his or her Distribution Accounts.  Specifically, a
Participant may elect an immediate lump sum payment upon his or her Disability. 
For example, a Participant who makes a general election that his or her
Separation Distribution Account shall be paid in fifteen (15) annual
installments may make a separate election that if he or she becomes Disabled,
his or her Separation Distribution Account will be paid in a single lump sum on
a date selected by the Plan Administrator which shall not be later than ninety
(90) days following the date of the Participant’s death.

 

(b)                                 Death.  A Participant’s initial Deferral
Election may contain a separate distribution election to apply in the event of
his or her death prior to complete distribution of his or her Distribution
Accounts.  These elections with respect to the time and form of payment to the
Participant’s Beneficiary are described in Article 8.

 

(c)                                  Unforeseeable Emergency.  Notwithstanding
the distribution elections made in a Participant’s Deferral Election, in the
event of an Unforeseeable Emergency, a Participant

 

19

--------------------------------------------------------------------------------


 

may apply for distribution from his or her Distribution Accounts of an amount,
not in excess of his or her Vested Interest, necessary to satisfy the
emergency.  An “Unforeseeable Emergency” is a severe financial hardship to the
Participant resulting from: (i) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)); (ii) loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.  For example, the
imminent foreclosure of or eviction from the service provider’s primary
residence, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication and the
need to pay for the funeral expenses of a spouse, a beneficiary, or a dependent
(as defined in Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)) may also constitute an Unforeseeable Emergency.  Conversely, cash
needs arising from events such as the purchase of a residence or education
expenses for a child, shall not be considered unforeseeable or the result of an
emergency.  The Plan Administrator shall determine whether a Participant is
faced with an Unforeseeable Emergency based on all relevant facts, circumstances
and supporting evidence presented to the Plan Administrator in the Participant’s
application.

 

Distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan.  Distributions because of an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution).  The Plan Administrator shall
determine the amount reasonably necessary to satisfy the Unforeseeable Emergency
based on all relevant facts, circumstances and supporting evidence presented to
the Plan Administrator in the Participant’s application, and shall take into
account any amount that would available if the Plan Administrator were to cancel
the Participant’s the current Deferral Election upon an Unforeseeable Emergency
distribution.  The Plan Administrator may, but is not required to, cancel a
Participant’s the current Deferral Election as a condition of an Unforeseeable
Emergency distribution.

 

Distribution on account of Unforeseeable Emergency shall be made in the form of
a lump sum distribution of cash and/or Company Shares from the Participant’s
Distribution Accounts.  Furthermore, the Participant’s Distribution Accounts
shall be reduced by the amount distributed.

 

6.3.                            Forfeiture Due to Termination for Cause or
Breach of the Restrictive Covenants.  Notwithstanding the foregoing provisions
of this Article 6 to the contrary, upon the Separation from Service of a
Participant for Cause such Participant shall forfeit his or her Match Amounts,
regardless of his or her Vested Interest in such amounts, and he or she shall
thenceforth be ineligible to participate in this Plan and, except as otherwise
provided in this Section, in no event shall he or she be entitled to the receipt
of any other benefit hereunder.  Furthermore, upon any finding that a
Participant or former Participant has committed a Breach of the Restrictive
Covenants, such Participant or former Participant shall forfeit his or her Match
Amounts, regardless of his or her Vested Interest in such amounts and, except as
otherwise provided in this Section, any future payments under the Plan shall be
canceled.

 

20

--------------------------------------------------------------------------------


 

Amounts previously paid shall not be recoverable by the Company or any other
Participating Company or Affiliated Company unless pursuant to the Company’s
general clawback policy.  The Participant’s Deferral Amounts shall not be
forfeited and shall be paid as otherwise provided in this Plan.  In the event of
a disagreement between the Participant and the Committee as to whether a
Participant’s Termination of Employment was for Cause, or whether there has been
a Breach of the Restrictive Covenants, or whether such a Breach of the
Restrictive Covenants shall have ceased, then, notwithstanding any contrary
provision of this Plan, payment of disputed benefits hereunder shall not be made
until the dispute is resolved subject to the provisions of Code Section 409A.

 

ARTICLE 7
BENEFIT DISTRIBUTIONS

 

7.1.                            Application for Benefit Distribution.  Each
Participant or Beneficiary who is eligible for a benefit payment or
Unforeseeable Emergency distribution shall apply therefor, in the time and
manner prescribed by the Plan Administrator and in accordance with the
provisions of this Article 7.  Unless permitted in accordance with Code
Section 409A, failure to apply will not delay payment.

 

7.2.                            Cashout of Small Distribution Accounts. 
Notwithstanding any Deferral Election then in effect to the contrary, if, as of
a Participant’s Benefit Commencement Date, the combined value of his or her
Distribution Accounts does not exceed the dollar threshold described in Code
Section 402(g)(1)(B), as such amount is adjusted from time to time ($18,000 in
2017), the combined amount in all his or her Distribution Accounts shall be
distributed in the form of a single lump sum payment as of such Benefit
Commencement Date.

 

7.3.                            Prohibition on Acceleration of Distributions. 
Except as provided in this Section and/or Code Section 409A, the Plan
Administrator shall not permit the acceleration of the time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of this Plan, and
no such payment may be made whether or not provided for under the terms of this
Plan.  Examples of accelerations which are permissible (subject to the
discretion of the Plan Administrator) follow:

 

(a)                                 The occurrence of Intervening Event or
cancellation of a deferral election due to Disability;

 

(b)                                 A payment in compliance with a qualified
domestic relations order, as described in Section 7.8;

 

(c)                                  A payment of a cash out with a value not
greater than the applicable dollar amount under Code Section 402(g)(1)(B), as
described in Section 7.2;

 

(d)                                 A payment of employment taxes;

 

(e)                                  A payment upon income inclusion under Code
Section 409A;

 

(f)                                   A cancellation by the Plan Administrator
of deferrals in connection with an Unforeseeable Emergency (or a hardship
distribution under the 401(k) Plan) and distribution of amounts pursuant to such
Unforeseeable Emergency;

 

(g)                                  A payment due to the termination and
liquidation of the Plan under certain circumstances;

 

21

--------------------------------------------------------------------------------


 

(h)                                 A payment of state, local or foreign taxes;
and

 

(i)                                     Bona fide disputes as to the right to
payment.

 

In the event that the Plan Administrator is considering any acceleration, the
Plan Administrator shall determine whether such an acceleration is permissible
under Code Section 409A and whether modification of the Plan is required to
permit such acceleration.

 

7.4.                            Correction of Amounts Payable.  Anything
contained in this Article 7 to the contrary notwithstanding, if, after the
Separation from Service of a Participant, the amount of benefits which would
have been payable to the Participant under this Plan is subject to any
deduction, change, offset or correction, then the remaining amount payable to
such Participant and the Participant’s Beneficiary shall be adjusted to reflect
any such deduction, change, offset or correction.

 

7.5.                            Administrative Delay of Payments.  Payments
under this Plan generally shall be made as of the time specified elsewhere in
this Plan.  Notwithstanding the foregoing provision of this Section and such
other provisions to the contrary, the requirement that a distribution commence
or be made on or before a particular date or during a particular period shall be
considered to be satisfied if delayed due to a reason permissible under Code
Section 409A if paid by the time specified under Section 409A.  For example, if
calculation of the amount to be paid on a specified Flexible Date is not
administratively practicable by such date due to reasons beyond the control of
the Participant the payment will be considered timely if payment is made during
the first taxable year of the Participant in which the calculation is
administratively practicable.  This Section is not intended to permit a
Participant, former Participant or Beneficiary to elect to defer payment beyond
the dates otherwise provided therefor in this Plan.

 

7.6.                            No Suspension of Benefits Due to Rehire.  As of
the Effective Date, Code Section 409A does not permit a “suspension of benefits”
on rehire.  Therefore, unless otherwise required by Section 409A, if a
Participant has a bona fide payment event, the distribution resulting from such
payment event shall not be suspended merely because the Participant is rehired
after the Benefit Commencement Date but before the distribution is completed.

 

7.7.                            Consent Not Required.  No consent shall be
required of any person (e.g., a spouse or beneficiary) in order for a
Participant to elect another form of benefits or to revoke such an election,
except to the extent required by a qualified domestic relations order, as
described in Section 7.8.

 

7.8.                            Qualified Domestic Relations Orders.
 Notwithstanding any distribution provision to the contrary, the Plan
Administrator shall make payment to an alternate payee under a qualified
domestic relations order. The Plan Administrator shall adopt a qualified
domestic relations order policy applicable to the Plan.  To the extent
appropriate and in compliance with Code Section 409A, the policy shall parallel
that established from time to time for the 401(k) Plan unless the Plan
Administrator determines otherwise.

 

ARTICLE 8
DEATH BENEFITS

 

8.1.                            Death On or After Benefit Commencement Date.  In
the event of the death of a Participant or former Participant with a Vested
Interest on or after the Participant’s Benefit Commencement Date, the Vested
Interest shall be paid to the Participant’s Beneficiary in the manner elected by
the Participant in his or her Deferral Election, which may be the continuation
of the

 

22

--------------------------------------------------------------------------------


 

payments as if the Beneficiary were the Participant or as a single lump sum of
all remaining payments.  For example, a Participant who, in accordance with his
or her Deferral Election has begun receiving annual installments from his or her
Separation Distribution Account, may have also elected that such installment
payments are to continue after his or her death or that the remainder of his or
her Vested Interest be paid in a single lump sum payment immediately following
his or her death.

 

8.2.                            Death Prior To Benefit Commencement Date.  Each
Participant shall elect the manner in which his or her Distribution Accounts
shall be paid in the event of his or her death prior to the Participant’s
Benefit Commencement Date.  The Participant may make a separate election with
respect to his or her Separation Distribution Account and a separate election
with respect to his or her Flexible Distribution Accounts as follows:

 

(a)                                 Separation Distribution Account.  The
Participant may elect that his or her Separation Distribution Account shall be
payable as an immediate lump sum payment following his or her death or be paid
in the manner elected for payment upon Separation from Service but with payments
based on the Participant’s death rather than his or her Separation from Service
and without the six (6) month payment delay: and

 

(b)                                 Flexible Distribution Account.  The
Participant may elect that his or her Flexible Distribution Accounts shall be
payable as an immediate lump sum payment following his or her death or be paid
on the date(s) elected for payment in the Participant’s currently effective
Deferral Election.

 

8.3.                            Automatic Beneficiary.  Unless a Participant or
former Participant has designated a Beneficiary in accordance with the
provisions of Section 8.4 hereof, the Participant’s Beneficiary shall be deemed
to be the person or persons in the first of the following classes in which there
are any survivors of such Participant or former Participant:

 

(a)                                 the Participant’s spouse at the time of the
Participant’s death;

 

(b)                                 the Participant’s issue, per stirpes;

 

(c)                                  the Participant’s parents; or

 

(d)                                 the Participant’s estate.

 

8.4.                            Designated Beneficiary or Beneficiaries.  A
Participant or former Participant may, in the manner prescribed by the Plan
Administrator, designate a Beneficiary or Beneficiaries to receive any benefit
payable under Section 8.1 or 8.2 hereof.  In the event a Participant or former
Participant dies at a time when the Participant has a designation on file which
does not dispose of the total benefit distributable under Section 8.1 or 8.2
hereof, then the portion of such benefit distributable on behalf of said
Participant or former Participant, the disposition of which was not determined
by the deceased Participant’s or former Participant’s designation, shall be
distributed to a Beneficiary determined under Section 8.3 hereof.  Any ambiguity
in a Participant’s or former Participant’s Beneficiary designation shall be
resolved by the Plan Administrator.

 

If a Participant is receiving installment payments and the Participant’s
Beneficiary dies after the Participant’s Benefit Commencement Date, but prior to
the death of the Participant, such Participant shall continue to receive the
annual benefits payable under such form and he or she shall be entitled to
designate a new Beneficiary.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 9
RIGHTS OF PARTICIPANTS AND BENEFICIARIES

 

9.1.                            Creditor Status of Participant and Beneficiary. 
This Plan constitutes the unfunded, unsecured promise of the Company and, if the
Participant is employed by another Participating Company, such Participating
Company, to make benefit payments to such  Participant, former Participant or
Beneficiary in the future and shall be a liability solely against the general
assets of the Company and the applicable Participating Company, if any.  Neither
the Company nor any Participating Company shall be required to segregate, set
aside or escrow any amounts for the benefit of any Participant, former
Participant or Beneficiary.  Each Participant, former Participant and
Beneficiary shall have the status of a general unsecured creditor of the Company
and, if applicable, the other Participating Company by which the Participant was
employed, and may look only to the Company and applicable Participating Company,
if any, and their general assets for payment of benefits under this Plan.

 

9.2.                            Rights with Respect to a Trust.  Any Trust, and
any assets held thereby to assist the Company and the other Participating
Companies in meeting their obligations under this Plan, shall in no way be
deemed to controvert the provisions of Section 9.1 hereof.

 

9.3.                            Investments.  In its sole discretion, the
Company may acquire (or direct the other Participating Companies to acquire)
insurance policies, annuities or other financial vehicles for the purpose of
providing future assets to the Company or the other Participating Companies to
meet their anticipated liabilities under this Plan.  Without limiting the
generality of the foregoing, the Company and other Participating Companies may
(but need not) invest in investment funds to track the hypothetical investments
of the Participants, former Participants and Beneficiaries.  Any policies,
annuities or other investments shall at all times be and remain unrestricted
general property and assets of the Company or other Participating Companies or
property of a Trust.  Participants and Beneficiaries shall have no rights, other
than as general unsecured creditors, with respect to such policies, annuities or
other acquired assets, including any investment funds acquired to track their
hypothetical investments and any investments held in a Trust.

 

ARTICLE 10
TRUST

 

10.1.                     Establishment of One or More Trusts.  Notwithstanding
any other provision or interpretation of this Plan, the Company may establish
one or more Trusts in which to hold cash, insurance policies or other assets to
be used to make, or reimburse the Company and the other Participating Companies
for, payments to the Participants, former Participants or Beneficiaries of all
or part of the benefits under this Plan.  Any Trust assets shall at all times
remain subject to the claims of general creditors of the Company and the other
Participating Companies in the event of their insolvency as more fully described
in the Trust.

 

10.2.                     Obligations of the Company.  Notwithstanding the fact
that a Trust may be established under Section 10.1 hereof, the Company and other
Participating Companies as applicable shall remain liable for paying the
benefits under this Plan. However, any payment of benefits to a Participant,
former Participant or Beneficiary made by such a Trust shall satisfy the
obligation of the Company and other Participating Companies, as applicable, to
make such payment to such person.

 

24

--------------------------------------------------------------------------------


 

10.3.                     Trust Terms.  A Trust established under Section 10.1
hereof may be revocable by the Company; provided, however, that such a Trust may
become irrevocable in accordance with its terms in the event of a Change in
Control.  Such a Trust may contain such other terms and conditions as the
Company may determine to be necessary or desirable.  The Company may terminate
or amend a Trust established under Section 10.1 hereof at any time, and in any
manner it deems necessary or desirable, subject to the preceding sentence and
the terms of any agreement under which any such Trust is established or
maintained.

 

ARTICLE 11
CLAIMS PROCEDURE

 

11.1.                     Claim for Benefits.  Any application for benefits made
in accordance with Section 7.1 shall be considered a claim for benefits
hereunder.  The Plan Administrator shall process each such claim and determine
entitlement to benefits within thirty (30) days following its receipt of a
completed application for benefits unless special circumstances require an
extension of time for processing the claim.  If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial thirty (30) day period.  In
no event shall such extension exceed a period of thirty (30) days from the end
of such initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date as of which the Plan
Administrator expects to render the final decision.

 

If such a claim is wholly or partially denied by the Plan Administrator, the
Plan Administrator shall notify the claimant of the denial of the claim in
writing, delivered in person or mailed by first class mail to the claimant’s
last known address.  Such notice of denial shall contain:

 

(a)                                 the specific reason or reasons for denial of
the claim;

 

(b)                                 a reference to the relevant Plan provisions
upon which the denial is based;

 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim, together with an
explanation of why such material or information is necessary; and

 

(d)                                 an explanation of this Plan’s claim review
procedure.

 

The interpretations, determinations and decisions of the Plan Administrator
shall be final and binding upon all persons with respect to any right, benefit
and privilege hereunder, subject to the review procedures set forth in this
Article 11.

 

11.2.                     Request for Review of a Denial of a Claim for
Benefits.  Any claimant or any authorized representative of such claimant whose
claim for benefits under this Plan has been denied or deemed denied, in whole or
in part, by the Plan Administrator may upon written notice delivered to the
Appeals Committee request a review by the Appeals Committee of such denial of
the Participant’s claim for benefits.  Such claimant shall have sixty (60) days
from the date the claim is deemed denied, or sixty (60) days from receipt of the
notice denying the claim, as the case may be, in which to request such a
review.  The claimant’s notice must specify the relief requested and the reason
such claimant believes the denial should be reversed.

 

11.3.                     Appeals Procedure.  The Appeals Committee is hereby
authorized to review the facts and relevant documents, including this Plan, to
interpret this Plan and other relevant documents and to

 

25

--------------------------------------------------------------------------------


 

render a decision on the appeal of the claimant.  Such review may be made by
written briefs submitted by the claimant and the Plan Administrator or at a
hearing, or by both, as shall be deemed necessary by the Appeals Committee. 
Upon receipt of a request for review, the Appeals Committee shall schedule a
hearing to be held (subject to reasonable scheduling conflicts) not less than
thirty (30) nor more than forty-five (45) days from the receipt of such
request.  The date and time of such hearing shall be designated by the Appeals
Committee upon not less than fifteen (15) days’ notice to the claimant and the
Plan Administrator unless both of them accept shorter notice.  The notice shall
specify that such claimant must indicate in writing, at least five (5) days in
advance of the time established for such hearing, the claimant’s intention to
appear at the appointed time and place, or the hearing will automatically be
canceled.  The reply shall specify any other persons who will accompany the
claimant to the hearing, or such other persons will not be admitted to the
hearing.  The Appeals Committee shall make every effort to schedule the hearing
on a day and at a time which is convenient to both the claimant and the Plan
Administrator.  The hearing will be scheduled at the Company’s headquarters
unless the Appeals Committee determines that another location would be more
appropriate.  The claimant, or the claimant’s duly authorized representative,
may review all pertinent documents relating to the claim in preparation for the
hearing and may submit issues and comments in writing prior to or during the
hearing.

 

11.4.                     Decision upon Review of Denial of Claim for Benefits. 
After the review has been completed, the Appeals Committee shall render a
decision in writing, a copy of which shall be sent to both the claimant and the
Plan Administrator.  In making its decision the Appeals Committee shall have
full power, authority, and discretion to determine any and all questions of
fact, resolve all questions of interpretation of this instrument or related
documents which may arise under any of the provisions of this Plan or such
documents as to which no other provision for determination is made hereunder,
and exercise all other powers and discretions necessary to be exercised under
the terms of this Plan which it is herein given or for which no contrary
provision is made and to determine the right to benefits of, and the amount of
benefits, if any, payable to, any person in accordance with the provisions of
this Plan.  The Appeals Committee shall render a decision on the claim review
promptly, but not more than sixty (60) days after the receipt of the claimant’s
request for review, unless a hearing is held, in which case the sixty (60) day
period shall be extended to thirty (30) days after the date of the hearing. 
Such decision shall include specific reasons for the decision, written in a
manner calculated to be understood by the claimant, and shall contain specific
references to the pertinent provisions of the Plan and related documents upon
which the decision is based.  The decision on review shall be furnished to the
claimant within the appropriate time described above.  There shall be no further
appeal from a decision rendered by the Appeals Committee.  The decision of the
Appeals Committee shall be final and binding in all respects on the Plan
Administrator, the Company and the claimant.  Except as otherwise provided by
law, the review procedures of this Article 11 shall be the claimant’s sole and
exclusive remedy and shall be in lieu of all actions at law, in equity, pursuant
to arbitration or otherwise.

 

11.5.                     Establishment of Appeals Committee.  The Committee
shall appoint the members of an Appeals Committee which shall consist of three
(3) or more members.  The members of the Appeals Committee shall remain in
office at the will of the Committee, and the Committee, from time to time, may
remove any of said members with or without cause.  A member of the Appeals
Committee may resign upon written notice to the remaining member or members of
the Appeals Committee and to the Committee, respectively.  The fact that a
person is a Participant or a former Participant or a prospective Participant
shall not disqualify the claimant from acting as a member of the Appeals
Committee, nor shall any member of the Appeals Committee be disqualified from
acting on any question because of the claimant’s interest therein, except that
no member of the Appeals Committee may act on any claim

 

26

--------------------------------------------------------------------------------


 

which such member has brought as a Participant, former Participant or
Beneficiary under this Plan.  In case of the death, resignation or removal of
any member of the Appeals Committee, the remaining members shall act until a
successor-member shall be appointed by the Committee.  At the Plan
Administrator’s request, the Committee shall notify the Plan Administrator in
writing of the names of the original members of the Appeals Committee, of any
and all changes in the membership of the Appeals Committee, of the member
designated as Chairman, and the member designated as Secretary, and of any
changes in either office.  Until notified of a change, the Plan Administrator
shall be protected in assuming that there has been no change in the membership
of the Appeals Committee or the designation of Chairman or of Secretary since
the last notification was filed with it.  The Plan Administrator shall be under
no obligation at any time to inquire into the membership of the Appeals
Committee or its officers.  All communications to the Appeals Committee shall be
addressed to its Secretary at the address of the Company.

 

11.6.                     Operations of Appeals Committee.  On all matters and
questions, a decision of a majority of the members of the Appeals Committee
shall govern and control.  Meetings may be held in person or by electronic
means. In lieu of a meeting, decisions may be made by unanimous written
consent.  The Appeals Committee shall appoint one of its members to act as its
Chairman and another member to act as Secretary.  The terms of office of these
members shall be determined by the Appeals Committee, and either or both the
Secretary and Chairman may be removed by the other members of the Appeals
Committee for any reason which such other members may deem just and proper.  The
Secretary shall do all things directed by the Appeals Committee.  Although the
Appeals Committee shall act by decision of a majority of its members as above
provided, nevertheless in the absence of written notice to the contrary, every
person may deal with the Secretary and consider the claimant’s acts as having
been authorized by the Appeals Committee.  Any notice served or demand made on
the Secretary shall be deemed to have been served or made upon the Appeals
Committee.

 

11.7.                     Disability Claim.  If a claim requires a determination
of Disability, these procedures will be administered to comply with applicable
Department of Labor Regulations to the extent applicable.

 

11.8.                     Legal Action after Claims Procedure.  These claims
procedures must be exhausted prior to any legal action against the Plan or any
other person by or on behalf of the claimant.  Any legal action must be filed
within one (1) year after the exhaustion of the claims and appeals process.

 

11.9.                     Alternative Claims Procedure.  The Company may adopt
and alternative claims procedure in lieu of the procedure specified in this
Plan.  Such alternative may include the claims procedure of the 401(k) Plan to
the extent the provisions thereof shall be applicable.

 

ARTICLE 12
ADMINISTRATION

 

12.1.                     Appointment of Plan Administrator.  The Committee
shall appoint the Plan Administrator which shall be any person(s), corporation
or partnership (including the Company itself) as said Committee shall deem
desirable in its sole discretion.  The Plan Administrator may be removed or
resign upon thirty (30) days’ written notice or such lesser period of notice as
is mutually agreeable.  Unless the Committee appoints another Plan
Administrator, the Company shall be the Plan Administrator.

 

27

--------------------------------------------------------------------------------


 

12.2.                     Powers and Duties of the Plan Administrator.  Except
as expressly otherwise set forth herein, the Plan Administrator shall have the
authority and responsibility granted or imposed on an “administrator” by ERISA. 
The Plan Administrator shall determine any and all questions of fact, resolve
all questions of interpretation of this Plan which may arise under any of the
provisions of this Plan or any related document as to which no other provision
for determination is made hereunder, and exercise all other powers and
discretions necessary to be exercised under the terms of this Plan which it is
herein given or for which no contrary provision is made.  The Plan Administrator
shall have full power and discretion to interpret this Plan and related
documents, to resolve ambiguities, inconsistencies and omissions, to determine
any question of fact, and to determine the rights and benefits, if any, of any
Participant or other applicant, in accordance with the provisions of this Plan. 
Subject to the provisions of any claims procedure hereunder, the Plan
Administrator’s decision with respect to any matter shall be final and binding
on all parties concerned, and neither the Plan Administrator nor any of its
directors, officers, employees or delegates nor, where applicable, the
directors, officers or employees of any delegate, shall be liable in that regard
except for gross abuse of the discretion given it and them under the terms of
this Plan.  All determinations of the Plan Administrator shall be made in a
uniform, consistent and nondiscriminatory manner with respect to all
Participants, former Participants and Beneficiaries in similar circumstances. 
The Plan Administrator, from time to time, may designate one or more persons or
agents to carry out any or all of its duties hereunder.

 

12.3.                     Delegation of Authority.  The Committee, or the Plan
Administrator, with the approval of the Committee, may retain one or more third
party vendors to aid in administration of the Plan and may delegate
administrative authority to such vendor(s).

 

12.4.                     Engagement of Advisors.  The Plan Administrator may
employ actuaries, attorneys, accountants, brokers, employee benefit consultants,
and other specialists to render advice concerning any responsibility the Plan
Administrator, Appeals Committee or Committee has under this Plan.  Such persons
may also be advisors to the Company or any other Participating Company.

 

12.5.                     Payment of Costs and Expenses.  The costs and expenses
incurred in the administration of this Plan shall be paid in either of the
following manners as determined by the Company in its sole discretion:

 

(a)                                 the expenses may be paid directly by one or
more of the Participating Companies; or

 

(b)                                 the expenses may be paid out of the Trust,
if any (subject to any restriction contained in such Trust or required by law).

 

Such costs and expenses include those incident to the performance of the
responsibilities of the Plan Administrator, Appeals Committee or Committee,
including but not limited to, claims administration fees and costs, fees of
accountants, legal counsel and other specialists, bonding expenses, and other
costs of administering this Plan.  Notwithstanding the foregoing, in no event
will any person serving in the capacity of Plan Administrator, Appeals Committee
member or Committee member who is a full-time employee of a Participating
Company be entitled to any compensation for such services.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 13
AMENDMENT AND TERMINATION

 

13.1.                     Power to Amend.  The Company reserves the right to
amend the Plan retroactively or otherwise, in any manner that it deems
advisable, by action of its Board.  No amendment shall, without the prior
written consent of the Participant, former Participant or Beneficiary, as the
case may be, affect the amount, Vested Percentage or form payment of the
Participant’s, former Participant’s or Beneficiary’s benefits hereunder
determined as of the date such amendment becomes effective nor the right of the
Participant, former Participant or Beneficiary to receive such benefits, except
to the extent any of the foregoing may be required or permissible under the law.

 

13.2.                     Power to Terminate.  The Company reserves the right to
terminate the Plan at any time that it deems advisable, by action of its Board. 
No termination shall, without the prior written consent of the Participant,
former Participant or Beneficiary, as the case may be, affect the amount, Vested
Percentage or form payment of the Participant’s, former Participant’s or
Beneficiary’s benefits hereunder determined prior to such termination becomes
effective nor the right of the Participant, former Participant or Beneficiary to
receive such benefits, except to the extent any of the foregoing may be required
or permissible under the law.  Except as otherwise permissible under the law, in
accordance with Treasury Regulation 1.409A-3(j)(4)(ix), Plan termination may
occur only (a) in connection with certain corporate liquidations or with the
approval of a bankruptcy court, (b) within one month before or twelve (12)
months after a change in control event as defined in Treasury Regulation
1.409A-3(i)(5) or (c) in accordance with the provisions of Treasury Regulation
1.409A-3(j)(4)(ix)(C).

 

13.3.                     Effects of Plan Termination.  If this Plan is
terminated then, on and after the effective date of such termination, all
deferrals hereunder shall cease.  All amounts then credited to each
Participant’s Distribution Accounts shall become fully vested.  To the extent
permitted under Code Section 409A concerning plan terminations and liquidations,
upon Plan termination, each Participant’s Distribution Accounts shall be
distributed in the form of a single lump sum payment of cash and/or Company
Shares, notwithstanding any distribution elections then outstanding.

 

13.4.                     No Liability for Plan Amendment or Termination. 
Neither the Company, nor any other Participating Company, nor the Board,
Committee or any officer, Employee or Director thereof shall have any liability
as a result of the amendment or termination of this Plan.  Without limiting the
generality of the foregoing, neither the Company any other Participating
Company, nor the Board, Committee nor any officer, Employee or Director thereof
shall have any liability for to any Participant for terminating this Plan
notwithstanding the fact that a Participant may have expected to make future
deferrals and have future allocations made on the Participant’s behalf hereunder
had this Plan remained in effect.

 

ARTICLE 14
PARTICIPATING COMPANIES

 

14.1.                     List of Participating Companies.  The Participating
Companies as of the Effective Date are as follows:

 

29

--------------------------------------------------------------------------------


 

Participating Companies

 

Adoption Date

 

Termination Date

None

 

N/A

 

 

 

14.2.                     Designation of Participating Companies.  A Subsidiary
or an Affiliated Company, if organized under the laws of the United States of
America or any State, may become a Participating Company under this Plan at any
time.  Such a Subsidiary or Affiliated Company, may become a Participating
Company by administrative action by the Company, without the need for amendment
hereof.  Thereafter Section 14.1 may be amended to document the addition of such
Participating Company.  Such amendment shall specify the name of the
Participating Company, its Adoption Date and other pertinent information.  The
coverage of an Employee of a Subsidiary or Affiliated Company with the
cooperation of the Subsidiary or Affiliated Company shall be deemed the adoption
of this Plan by such Subsidiary or Affiliated Company and the agreement to its
terms as the same may be amended from time to time.

 

14.3.                     Adoption of Supplements.  The Company may determine
that special provisions shall be applicable to some or all of the Participants
of a Participating Company, either in addition to or in lieu of certain
provisions of this Plan.  In such event, the Company shall adopt a Supplement
with respect to the Participating Company which employs such individuals which
Supplement shall specify by name or otherwise the Employees of the Participating
Company covered thereby and the special provisions applicable to such
Employees.  Any Supplement shall be deemed to be a part of this Plan solely with
respect to the Employees specified therein.

 

14.4.                     Amendment of Supplements.  The Company, from time to
time, may amend, modify or terminate any Supplement; provided, however, that no
such action shall operate so as to deprive any Participant who was covered by
such Supplement of any vested rights to which the Participant is entitled under
this Plan or the Supplement.

 

14.5.                     Termination of Participation of Participating
Company.  A Participating Company whose status as a Subsidiary or Affiliated
Company terminates shall no longer be deemed a Participating Company as of the
date of the termination of such Subsidiary or Affiliated Company status. 
Alternatively, the Company may terminate this Plan with respect to Participants
employed by any Participating Company by an amendment to Section 14.1 hereof
which specifies the name of the Participating Company, and its Termination Date,
and other pertinent information.  Distribution of the benefits of Participants
employed by said Participating Company shall thereupon be made in the manner
provided in Article 13 hereof.

 

14.6.                     Delegation of Authority.  The Company is hereby fully
empowered to act on behalf of itself and the other Participating Companies as it
may deem appropriate in maintaining the Plan.  Without limiting the generality
of the foregoing, such actions include obtaining and retaining relevant tax
advantages for the Plan.  Furthermore, the adoption by the Company of any
amendment to the Plan or the termination thereof, will constitute and represent,
without any further action on the part of any Participating Company, the
approval, adoption, ratification or confirmation by each Participating Company
of any such amendment or termination.  In addition, the appointment of or
removal by the Company of any member of the Appeals Committee, any Plan
Administrator or other person under the Plan shall constitute and represent,
without any further action on the part of any Participating Company, the
appointment or removal by each Participating Company of such person.

 

14.7.                     Amendment Restrictions and Procedures.  Amendments
authorized by this Article 14, including those adding or removing a
Participating Company, shall be subject to the provisions of Article 13 hereof
dealing with amendment and termination of the Plan, as applicable.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 15
MISCELLANEOUS

 

15.1.                     Non-Alienation.  Subject to Section 7.8 regarding
qualified domestic relations orders, no benefits or amounts credited to a
Participant’s Distribution Accounts under this Plan shall be subject in any
manner to be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, attached, garnished or charged in any manner (either at law or in
equity), and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber, attach, garnish or charge the same shall be void; nor shall
any such benefits or amounts in any manner be liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefits or amounts as are herein provided for him or her.  Notwithstanding
any other provision or interpretation of this Plan, the Company may establish a
Trust in which to hold cash, insurance policies or other assets to be used to
make, or reimburse the Participating Companies for, payments to the Participants
or Beneficiaries of all or part of the benefits under this Plan.  Any Trust
assets shall at all times remain subject to the claims of general creditors of
the Participating Companies in the event of their insolvency as more fully
described in the Trust.

 

15.2.                     Tax Withholding.  The Company or any other
Participating Company may withhold from a Participant’s compensation or any
payment made by it under this Plan such amount or amounts as may be required for
purposes of complying with the tax withholding or other provisions of the Code
or the Social Security Act or any state or local income or employment tax act or
for purposes of paying any estate, inheritance or other tax attributable to any
amounts payable hereunder.

 

15.3.                     Incapacity and Facility of Payment.  If the Plan
Administrator determines that any Participant or other person entitled to
payments under this Plan is incompetent by reason of physical or mental
disability and is consequently unable to give a valid receipt for payments made
hereunder, or is a minor, the Plan Administrator may order the payments becoming
due to such person to be made to another person for the Participant’s benefit,
without responsibility on the part of the Plan Administrator to follow the
application of amounts so paid.  Payments made pursuant to this Section shall
completely discharge the Plan Administrator, the Company and the other
Participating Companies and the Appeals Committee and, as applicable, the
employees and directors thereof with respect to such payments.

 

15.4.                     Administrative Forms.  All applications, elections and
designations in connection with this Plan made by a Participant or other person
shall become effective only when duly executed on forms provided by the Plan
Administrator and filed with the Plan Administrator.

 

15.5.                     Independence of Plan.  Except as otherwise expressly
provided herein, this Plan shall be independent of, and in addition to, any
other benefit agreement or plan of a Participating Company or any rights that
may exist from time to time thereunder.

 

15.6.                     No Employment Rights Created.  This Plan shall not be
deemed to constitute a contract of employment between the Company or any other
Participating Company and any Participant, nor confer upon any Participant the
right to be retained in the service of the Company or any other Participating
Company for any period of time, nor shall any provision hereof restrict the
right of any Company to discharge or otherwise deal with any Participant.

 

15.7.                     No Responsibility for Legal or Tax Effect.  Neither
the Company, nor any other Participating Company, nor the Board, the Committee,
the Appeals Committee, nor any officer, Employee or Director of any of them,
makes any representations or warranties, express or implied, or

 

31

--------------------------------------------------------------------------------


 

assumes any responsibility concerning the legal, tax, or other implications or
effects of this Plan.  Without limiting the generality of the foregoing, neither
the Company nor any other Participating Company, nor the Board, the Committee,
the Appeals Committee, nor any officer, Employee or Director of any of them have
any liability for any tax liability which a Participant may incur resulting from
participation in this Plan or the payment of benefits hereunder.

 

15.8.                     Limitation of Duties.  The Company, the Participating
Companies, the Committee, the Plan Administrator, the Appeals Committee, and
their respective officers, members, employees and agents shall have no duty or
responsibility under this Plan other than the duties and responsibilities
expressly assigned to them herein or delegated to them pursuant hereto.  None of
them shall have any duty or responsibility with respect to the duties or
responsibilities assigned or delegated to another of them.

 

15.9.                     Limitation of Company Liability.  Any right or
authority exercisable by the Company, pursuant to any provision of this Plan,
shall be exercised in the Company’s capacity as sponsor of this Plan, or on
behalf of the Company in such capacity, and not in a fiduciary capacity, and may
be exercised without the approval or consent of any person in a fiduciary
capacity.  Neither the Company nor any other Participating Company, nor any of
their respective officers, Employees or Directors, shall have any liability to
any party for its exercise of any such right or authority.

 

15.10.              Successors.  The terms and conditions of this Plan shall
inure to the benefit of and bind the Company, the other Participating Companies,
the Participants, former Participants, their Beneficiaries, and the successors
and personal representatives of the Participants, former Participants and their
Beneficiaries.

 

15.11.              Controlling Law.  This Plan shall be construed in accordance
with the laws of the State of Indiana, without regard to its conflict of laws
rules to the extent not preempted by laws of the United States.

 

15.12.              Headings and Titles.  The Section headings and titles of
Articles used in this Plan are for convenience of reference only and shall not
be considered in construing this Plan.

 

15.13.              General Rules of Construction.  The masculine gender shall
include the feminine and neuter, and vice versa, as the context shall require. 
The singular number shall include the plural, and vice versa, as the context
shall require.  The present tense of a verb shall include the past and future
tenses, and vice versa, as the context may require.

 

15.14.              Execution in Counterparts.  This Plan may be executed in any
number of counterparts each of which shall be deemed an original and said
counterparts shall constitute but one and the same instrument and may be
sufficiently evidenced by any one counterpart.

 

15.15.              Severability.  In the event that any provision or term of
this Plan, or any agreement or instrument required by the Plan Administrator
hereunder, is determined by a judicial, quasi-judicial or administrative body to
be void or not enforceable for any reason, all other provisions or terms of this
Plan or such agreement or instrument shall remain in full force and effect and
shall be enforceable as if such void or unenforceable provision or term had
never been a part of this Plan, or such agreement or instrument except as to the
extent the Plan Administrator determines such result would have been contrary to
the intent of the Company in establishing and maintaining this Plan.

 

32

--------------------------------------------------------------------------------


 

15.16.              Indemnification.  The Company and the other Participating
Companies shall jointly and severally indemnify, defend, and hold harmless any
Employee, officer or director of the Company or any other Participating Company
for all acts taken or omitted in carrying out the responsibilities of the
Company, Participating Company, Board, Committee, Plan Administrator or Appeals
Committee under the terms of this Plan or other responsibilities imposed upon
such individual by law.  This indemnification for all such acts taken or omitted
is intentionally broad, but shall not provide indemnification for any civil
penalty that may be imposed by law, nor shall it provide indemnification for
embezzlement or diversion of Plan funds for the benefit of any such individual. 
The Participating Companies shall jointly and severally indemnify (including
advancement of funds) to any such individual for expenses of defending an action
by a Participant, former Participant, Beneficiary, service provider, government
entity or other person, including all legal fees and other costs of such
defense.  The Participating Companies shall also reimburse any such an
individual for any monetary recovery in a successful action against such
individual in any federal or state court or arbitration.  In addition, if a
claim is settled out of court with the concurrence of the Company, the Company
and the other Participating Companies shall jointly and severally indemnify any
such individual for any monetary liability under any such settlement, and the
expenses thereof.  Such indemnification will not be provided to any person who
is not a present or former officer, Employee or director of the Company or any
other Participating Company nor shall it be provided for any claim by the
Company or any other Participating Company against any such person.

 

15.17.              Paperless Administration.  If this Plan requires that an
action shall be in writing, then, to the extent permitted and effective pursuant
to law, and approved by the Plan Administrator on a nondiscriminatory basis,
such action may be taken in person, telephonically or electronically in lieu of
such written action.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HAYNES INTERNATIONAL, INC., the Company, by its appropriate
officer duly authorized, has caused this Plan to be executed and adopted as of
November 20, 2017.

 

 

HAYNES INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Janice Gunst

 

 

 

 

Its:

Vice President — General Counsel

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OFFICER POSITIONS ELIGIBLE TO PARTICIPATE IN THE PLAN

 

·                  President and Chief Executive Officer

 

·                  Vice President — Finance and Chief Financial Officer

 

·                  Vice President — Marketing and Technology

 

·                  Vice President — Sales and Distribution

 

·                  Controller; Chief Accounting Officer

 

·                  Vice President — Corporate Affairs

 

·                  Vice President — Manufacturing

 

·                  Vice President — Tube and Wire Products

 

·                  Vice President — General Counsel and Corporate Secretary

 

·                  Vice President — Chief Information Officer

 

35

--------------------------------------------------------------------------------